Name: Council and Commission Decision (EU, Euratom) 2015/998 of 21 April 2015 on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs;  economic conditions;  cooperation policy
 Date Published: 2015-06-30

 30.6.2015 EN Official Journal of the European Union L 164/548 COUNCIL AND COMMISSION DECISION (EU, Euratom) 2015/998 of 21 April 2015 on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part THE COUNCIL OF THE EUROPEAN UNION AND THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with point (a) of the second subparagraph of Article 218(6) and Article 218(8) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Having regard to the approval of the Council granted pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina of the other part (the Agreement), was signed on 16 June 2008, subject to its conclusion at a later date. (2) The commercial provisions contained in the Agreement are of an exceptional nature, connected with the policy implemented within the framework of the stabilisation and association process, and will not constitute, for the European Union, any precedent in the commercial policy of the Union with regard to third countries other than those of the Western Balkans. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) Following the signature of the Agreement, the Republic of Croatia acceded to the European Union on 1 July 2013. To reflect this, an adaptation of the Agreement in the form of a Protocol is required. (5) The Agreement should be approved, HAVE ADOPTED THIS DECISION: Article 1 The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, the Annexes and Protocols annexed thereto, as well as the joint declarations and the declaration by the Community attached to the Final Act, are hereby approved on behalf of the European Union and the European Atomic Energy Community. Those texts are attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the text of the Agreement are, where appropriate, to be read as the European Union . Article 3 1. The position to be taken by the Union or by the European Atomic Energy Community within the Stabilisation and Association Council and within the Stabilisation and Association Committee, where the latter is empowered to act from the Stabilisation and Association Council, shall be determined by the Council, on a proposal by the Commission, or, where appropriate, by the Commission, each in accordance with the corresponding provisions of the Treaties. 2. The Stabilisation and Association Council shall be chaired on the Union side by the High Representative of the Union for Foreign Affairs and Security Policy, in accordance with his or her responsibilities pursuant to the Treaties and his or her capacity as President of the Foreign Affairs Council. A representative of the Commission shall preside over the Stabilisation and Association Committee, in accordance with the Rules of Procedure of that Committee. 3. The decision to publish the decisions of the Stabilisation and Association Council and the Stabilisation and Association Committee in the Official Journal of the European Union shall be taken on a case-by-case basis by the Council or the Commission, each in accordance with the corresponding provisions of the Treaties. Article 4 The President of the Council is hereby authorised to designate the persons empowered, on behalf of the European Union, to deposit the act of approval provided for in Article 134 of the Agreement. The President of the Commission shall deposit such act of approval on behalf of the European Atomic Energy Community. Article 5 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 21 April 2015. For the Council The President E. RINKÃ VIÃ S Done at Brussels, 30 April 2015. For the Commission The President J.-C. JUNCKER (1) OJ C 15 E, 21.1.2010, p. 159.